Motion by third-party plaintiff to dismiss the appeal of the third-party defendant, from so much of an order as disallows the latter’s proposed amendments to the record on appeal. Motion denied, on condition that the third-party defendant perfect the appeal for the January Term, beginning January 3, 1961. The appeal is ordered on the calendar for said term. The appeal will be heard on a separate record. The record and appellant’s brief must be served and filed on or before December 14, 1960. Motion by the third-party plaintiff to dispense with the printing of all the exhibits on the appeal from the judgment, granted conditionally, as follows: The movant may dispense with the printing of plaintiff’s exhibits 1, 2, 3 and 4, and defendant’s exhibits A, B, C, D and E, on condition that one photostatic copy of exhibits B, C, D and E be served, together with the record, upon the third-party defendant, and that, as to all the exhibits which are not printed, the originals or photostatic copies shall be submitted to the court upon the argument or submission of the appeal. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.